DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patteson et al. D453,817 in view of Klein et al. 2002/0167166.
In regard to claim 1, Patteson et al. discloses a device to couple a hose to another hose or apparatus, the device comprising: a first side (left or right pointing branches in fig. 1), wherein the first side includes at least two barbed fittings, the at least two barbed fittings are each configured to insert into a flexible hose to create a waterproof seal between the device and the hose, and a diameter of each of the at least two barbed fittings are different from each other and increase in size from a first end of the first side to a second end of the first side;
a second side (downward pointing branch in fig. 1), wherein the second side includes at least two male fittings, the at least two male fittings are each configured to threadly interact with 
Patteson discloses the device as a tee fitting, but not as a straight fitting separating the two sides by a separator rim.  Klein et al. teaches that providing a similar type of fitting as either a tee fitting (fig. 4E) or as a straight fitting with a separator rim 72 (see fig. 4D) is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the tee fitting of Klein to include a straight fitting with a separator flange between the oppsite ends because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 2, wherein barbs of each barbed fitting include multiple tapered ridges and each tapered ridge of each barbed fitting is tapered so that a smaller end of each tapered ridge is towards the first end of the first side and a lager end of each tapered ridge is towards the second end of the first side (see fig. 1).
In regard to claim 3, wherein each male fitting is configured with a thread taper
to be threaded into a corresponding female fitting, the thread taper configured to pull the corresponding female fitting tight when engaged with threads of the corresponding female fitting, and create a waterproof seal between the device and the female fitting (see fig. 1).
In regard to claim 4, further comprising score marks (the cylindrical sections between the first flange and the beginning of the inner set of barbs on the left and right branches) between the first flange between adjacent barbed fittings, score marks between adjacent male fittings 
In regard to claim 7, wherein each score mark is configured so that a user can cut the device at the score mark to remove one or more barbed fitting(s) or male fitting(s) to customize the device.
In regard to claim 9, Patteson et al. discloses a device as described above, but does not 
disclose the exact material of the fitting.  Klein et al. teaches that forming similar types of fittings out of PVC or polypropylene is common and well known in the art (see paragraph 24).  Therefore, it would have been obvious to one of ordinary skill in the art to make the connector of D453,817 from PVC or polypropylene, as taught by Klein et al.
Claims 8 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patteson et al. D453,817 in view of Klein et al. 2002/0167166 and further in view of McKinnon 4,453,749.
In regard to claims 8 and 17, Patteson et al. in view of Klein et al. discloses a threaded 
end for being tightened in an mating threaded section and a separator rim as described above, but does not disclose the separator rim as being notched.  McKinnon teaches that providing a similar type of connector with a notched separator rim 73, to better facilitate tightening to a mating threaded fitting, is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to modify the separator rim of Patteson et al. in view of Klein et al. to include a notched surface, as taught by McKinnon.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
In regard to claim 18, further comprising score marks (the cylindrical sections between the first flange and the beginning of the inner set of barbs on the left and right branches) between the first flange between adjacent barbed fittings, score marks between adjacent male fittings (cylindrical section with no threading at the inner end of each threaded section), a score mark between the separator rim and an adjacent barbed fitting (cylindrical section between the inner barbed surface and the inner flange), and a score mark between the separator rim and an adjacent male fitting (cylindrical section between the inner threaded section and the inner flange of the downward facing branch).
In regard to claim 19, Patteson et al. D453,817 in view of in view of Klein et al.  and further in view of McKinnon 4,453,749 disclose a device as described above, but do not disclose the exact dimensions of the barbed fittings.  However, it would have been obvious to one of ordinary skill in the art to make the barbs with the dimensions recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claim 20, wherein each male fitting is configured with a thread taper
.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed 9/23/21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patteson et al. D453,817 in view of Klein et al. 2002/0167166 as explained in further detail above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Feith and Cleveland disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID BOCHNA/Primary Examiner, Art Unit 3679